Title: John Quincy Adams and Louisa Catherine Adams to Abigail Adams and John Adams, 28 July 1797
From: Adams, John Quincy,Adams, Louisa Catherine
To: Adams, Abigail,Adams, John


        
          
            My dear and Honoured Parents.
            London 28 July 1797.
          
          I have now the happiness of presenting to you another daughter, worthy as I fully believe of adding one to the number of those who already endear that relation to you.— The day before yesterday united us for life. My recommendation of her to your kindness and affection I know will be unnecessary. My sentiment of her merit, will not at this moment especially boast its impartiality, but if there be as I believe an inseparable chain of connection which binds together all the domestic virtues, I have the strongest pledge that she, who has in an amiable and respectable family, adorned the characters of a daughter and Sister, will prove an equal ornament to that of a wife.
          In renewing to you, the assurances of my unalterable duty and affection, I would now join hers to them, but believe they will be

more acceptable to you from her own hand, remaining your ever faithful Son
          
            John Q. Adams.
          
        
        
          The day before yesterday by uniting me to your beloved Son, has given me a claim to solicit your parental affection, a claim I already feel will inspire me with veneration to pursue the path of rectitude, and render me worthy as deserving of your esteem and tenderness, as those who stand in the same relation, my pride would be severely wounded to yield the palm in the fulfillment of my duties either as wife or daughter, to be respected in these characters, and to meet the approbation of my Husband, and family, is the greatest wish of my heart— Stimulated by these motives (your affection the reward) will prove a sufficient incitement, never to sully the title of subscribing myself your, / Dutiful Daughter
          
            Louisa C. Adams
          
        
      